                 Case: 18-15139       Date Filed: 02/26/2019         Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                       February 26, 2019

Clerk - Middle District of Florida
U.S. District Court
300 N HOGAN ST
JACKSONVILLE, FL 32202

Appeal Number: 18-15139-CC
Case Style: City of Jacksonville v. Continental Holdings, Inc., et al
District Court Docket No: 3:12-cv-00850-HLA-MCR

The enclosed copy of this Court's Order of Dismissal is issued as the mandate of this court. See
11th Cir. R. 41-4. Counsel and pro se parties are advised that pursuant to 11th Cir. R. 27-2, "a
motion to reconsider, vacate, or modify an order must be filed within 21 days of the entry of
such order. No additional time shall be allowed for mailing."

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Carol R. Lewis, CC/bmc
Phone #: (404) 335-6179

Enclosure(s)

                                                              DIS-4 Multi-purpose dismissal letter
               Case: 18-15139       Date Filed: 02/26/2019      Page: 1 of 3


                     IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                     No. 18-15139-CC
                                ________________________

CITY OF JACKSONVILLE,
a State of Florida municipal
corporation,

                                                                  Plaintiff-Counter Defendant,

                                           versus

JACKSONVILL HOSPITALITY HOLDINGS L.P.
a Delaware Limited Partnership,
et al.,

                                                                 Defendant-Counter Claimant,

CONTINENTAL HOLDINGS, INC.,
a Wyoming Corporation,

                                                                  Defendant-Counter Claimant
                                                                                  Appellant,

HPL GP, LLC,
HOUSTON PIPE LINE COMPANY, L.P.,

                                                            Third Party Defendants-Appellees,

JEA F/K/A/ JACKSONVILLE ELECTRIC
AUTHORITY, et al .,

                                                                        Third Party Defendants.
                                ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________
                 Case: 18-15139         Date Filed: 02/26/2019        Page: 2 of 3


Before: WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

BY THE COURT:

       This appeal is DISMISSED, sua sponte, for lack of jurisdiction. In the district court’s

partial summary judgment order, the court concluded that the Houston Pipe Line Company, L.P.,

and HPL GP, LLC, were not liable as third-party defendants for claims asserted by the City of

Jacksonville against Continental Holdings, Inc. The district court thereafter entered judgment

dismissing the Houston Pipe Line Company, L.P., and HPL GP, LLC, from the action. In a

second order, the district court denied certification of its order and judgment for immediate

appeal pursuant to Federal Rule of Civil Procedure 54(b) and ordered the parties to set a schedule

on the issue of the amount of attorney’s fees and costs Continental Holdings, Inc., owed to the

Houston Pipe Line Company, L.P., and HPL GP, LLC, for defending against the claims.

       Because the district court’s partial summary judgment order and accompanying judgment

did not dispose of all claims against all parties to the action and the district court denied

certification under Rule 54(b), they were neither final nor immediately appealable. See 28

U.S.C. § 1291; World Fuel Corp. v. Geithner, 568 F.3d 1345, 1348 (11th Cir. 2009) (stating that

a final order is one that ends the litigation on the merits); see also Fed. R. Civ. P. 54(b); Supreme

Fuels Trading FZE v. Sargeant, 689 F.3d 1244, 1245-46 (11th Cir. 2012) (holding that an order

that disposes of fewer than all the claims is not final or immediately appealable unless the district

court certifies the order for review under Rule 54(b)); Gen. Television Arts, Inc. v. Southern Ry.

Co., 725 F.3d 1327, 1331 (11th Cir. 1984). We also lack jurisdiction to review the district

court’s order denying certification of the order and judgment for immediate review and reserving

a ruling on the amount of attorney’s fees and costs. See Supreme Fuels Trading FZE, 689 F.3d

at 1245-46; U.S. S.E.C. v. Carrillo, 325 F.3d 1268, 1272 (11th Cir. 2003) (stating that one of the



                                                   2
                 Case: 18-15139       Date Filed: 02/26/2019        Page: 3 of 3


central purposes of the final judgment rule is to prevent piecemeal appellate review); see also

Morillo-Cedron v. Dist. Dir. for the U.S. Citizenship & Immigration Servs., 452 F.3d 1254, 1256

(11th Cir. 2006) (holding that an order determining liability for fees and costs without

determining the amount owed is not final). All pending motions are DENIED as MOOT.

       No motion for reconsideration may be filed unless it complies with the timing and other

requirements of 11th Cir. R. 27-2 and all other applicable rules.




                                                 3
